Title: To George Washington from Lieutenant Colonel Joseph Reed, 23 March 1776
From: Reed, Joseph
To: Washington, George



My dear General
Philad. March 23d 1776

The great Changes which have taken Place with you will I doubt scarcely leave you Time to read a Letter, but as it coveys a piece of good News, I will venture to interrupt you for a few Moments. I dare say you have heard how troublesome & dangerous the back Inhabitants of North Carolina were growing—Genl Gage sent some Scotch Officers there last Summer who pretending a Disgust to the ministerial Service went among their Countrymen there & fomented a Spirit of Dissaffection & when they thought Matters sufficiently ripened they headed a large Body of Men & were marching down to meet the Governour—However they were met by Col. Caswell & totally defeated: above 30 left dead on the Spot a great Number of Prison⟨ers⟩ taken & their Commander a Mr McDonald. The whole Party is said to be so crushed & disappointed that nothing more is to be apprehended from them.
We have no News from Virginia since I wrote you last. No Account yet of our Fleet & as no Member of Congress expresses any Concern on the Subject we begin to suspect they

are gone upon some distant Enterprize Some conjecture to lay in the Way of the East India Ships a few of whom would soon reimburse us the Expence of the War—However it is all Supposition.
It has happened as I expected that many who were impatient to have Howe driven from Boston are now alarmed with the Appre⟨hension of the⟩ Seat of War being removed to the Middle Colonies—General Lee is gone off to Virginia & we hope will be there in time to meet the Troops expected from England—The Congress have at length granted Letters of Marque, but there is such a Difficulty in procuring Ammunition that I imagine little Use will be made of them at least for some Time—The Prussian General is made a Brigadier & ordered to Canada. By some late Accounts from England we are led to expect that the Scheme of sending Commissioners will be wholly laid aside—If it should I think we shall have no Reason to regret it, as it does not seem calculated to produce any real Benefit.
Adieu my dear Sir, that Health & Honour may ever attend you is the Sincere Wish of my dear Genl Your most Obed. & Affec. Hbble Serv.

Jos. Reed

